32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James CASAREZ, Appellant,v.COUNTY OF HUBBARD;  Larry Johnson, Appellees.
No. 94-1443.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 26, 1994.Filed:  August 3, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
James Casarez appeals from the district court's1 grant of summary judgment in favor of defendants in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Floyd E. Boline, United States Magistrate Judge for the District of Minnesota